SIDNEY G. MOYSE, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Moyse v. CommissionerDocket No. 5967.United States Board of Tax Appeals4 B.T.A. 834; 1926 BTA LEXIS 2205; September 15, 1926, Decided *2205 Sidney G. Moyse pro se.  George E. Adams, Esq., for the respondent.  ARUNDELL*834  This is a proceeding for the redetermination of a deficiency in income tax of $162.01 for the calendar year 1922.  The question for determination is the right of the petitioner and his wife to report separately their incomes.  FINDINGS OF FACT.  The petitioner is married and during the year 1922 lived with his wife in the State of California.  Some time in 1921 the wife decided to take a position with a firm in Los Angeles and she and her husband agreed at that time that the earnings she received from the position should be her separate property.  Her salary for the year 1922 amounted to $1,800, which she deposited in a bank account in her own name and over which the husband had no control.  This money was spent by the wife for such purposes as she saw fit and was not used, save for possibly a small amount, for the maintenance of the household.  Prior to and during the year 1922 the household expenses were paid from allowances which the petitioner gave his wife.  This allowance was in the same amount during 1922 as it had been in prior years.  The petitioner and*2206  his wife filed individual returns for 1922, each reporting separately their salaries for the year.  The Commissioner in auditing the returns added to the income reported by the petitioner the amount of $1,800 which had been returned by his wife as her separate income.  OPINION.  ARUNDELL: The decision of the question presented in this appeal is governed by the decision of the Board in the . Judgment for the petitioner.